     Case 2:20-cv-01952-MCE-DB Document 12 Filed 11/20/20 Page 1 of 4


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   MOLLY K. MOSLEY, State Bar No. 185483
     Supervising Deputy Attorney General
 3   MICHAEL SAPOZNIKOW, State Bar No. 242640
     GINA TOMASELLI, State Bar No. 267090
 4   Deputy Attorneys General
      1300 I Street, Suite 125
 5    P.O. Box 944255
      Sacramento, CA 94244-2550
 6    Telephone: (916) 210-7344
      Fax: (916) 323-7095
 7    E-mail: Michael.Sapoznikow@doj.ca.gov
     Attorneys for Defendant Nicholas Maduros,
 8   Director, California Department of Tax & Fee
     Administration
 9
                            IN THE UNITED STATES DISTRICT COURT
10
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12

13   ONLINE MERCHANTS GUILD,                            2:20-cv-01952-MCE-DB

14                            Plaintiff, JOINT MOTION REGARDING
                                         SCHEDULING OF MOTION FOR
15            v.                         PRELIMINARY INJUNCTION AND
16                                       MOTION TO DISMISS; SCHEDULING
     NICOLAS MADUROS, DIRECTOR,          ORDER
17   CALIFORNIA DEPARTMENT OF TAX                       Judge:  The Honorable Morrison C.
     & FEE ADMINISTRATION,                                      England, Jr.
18
                                                  Trial Date:   Not Set
                                       Defendant. Action Filed: September 29, 2020
19

20
21

22

23

24

25

26
27

28
                                                    1
                                Joint Motion for Scheduling Order; Scheduling Order (2:20-cv-01952-MCE-DB)
     Case 2:20-cv-01952-MCE-DB Document 12 Filed 11/20/20 Page 2 of 4


 1         Plaintiff Online Merchants Guild and Defendant Nicholas Maduros, Director, California

 2   Department of Tax and Fee Administration, by and through their respective counsel, hereby

 3   jointly move for a scheduling order, as follows:

 4         A.    Whereas, Plaintiff intends to file a motion for a preliminary injunction;

 5         B.    Whereas, Defendant intends to respond to Plaintiff’s complaint by filing a motion to

 6               dismiss pursuant to Rule 12 of the Federal Rules of Civil Procedure;

 7         C.    Whereas, the issues to be briefed in the motion for a preliminary injunction and the

 8               motion to dismiss overlap to a degree;

 9         D.    Whereas, the parties agree that it would be efficient to coordinate a briefing schedule

10               for the motion for a preliminary injunction and motion to dismiss, whereby each

11               motion is filed on the same day, each opposition is filed on the same day, and each

12               reply is filed on the same day;

13         E.    Whereas, Defendant’s response to the complaint is currently due on December 4,

14               2020 because the parties filed a stipulation on October 30, 2020 extending the

15               deadline by the maximum amount permitted by Local Rule 144(a) (Docket No. 10);

16         F.    Whereas, the issues to be briefed in the motion for a preliminary injunction and the

17               motion to dismiss are complex and would benefit from a further extension of time;

18         NOW, THEREFORE, PLAINTIFF AND DEFENDANT JOINTLY MOVE THAT:

19         1.    The court extend Defendant’s deadline to respond to the complaint to December 18,

20               2020;
21         2.    The court adopt the following briefing and hearing schedule:

22

23               December 18, 2020:      Plaintiff files motion for preliminary injunction and

24                                       Defendant files motion to dismiss

25               January 29, 2021:       Plaintiff responds to motion to dismiss and

26                                       Defendant responds to motion for preliminary injunction
27               February 26, 2021:      Reply briefs

28
                                                        2
                                   Joint Motion for Scheduling Order; Scheduling Order (2:20-cv-01952-MCE-DB)
     Case 2:20-cv-01952-MCE-DB Document 12 Filed 11/20/20 Page 3 of 4


 1              March 25, 2021:         Noticed hearing date for both motions, subject to

 2                                      Judge England’s Standard Information and the Initial Pretrial

 3                                      Scheduling Order dated September 30, 2020 (Docket No. 4)

 4
                                                          Respectfully submitted,
 5
     Dated: November 17, 2020                             XAVIER BECERRA
 6                                                        Attorney General of California
                                                          MOLLY K. MOSLEY
 7                                                        Supervising Deputy Attorney General
 8

 9                                                        By: /s/ Michael Sapoznikow
                                                          MICHAEL SAPOZNIKOW
10                                                        Deputy Attorney General
11                                                        Attorneys for Defendant
                                                          California Department of Tax and Fee
12                                                        Administration - General
13
     Dated: November 17, 2020                             Respectfully Submitted
14
                                                          By: /s/ Aaron K. Block
15                                                        AARON K. BLOCK
                                                          The Block Firm
16                                                        (as authorized via email on Nov. 17, 2020)
17                                                        Attorney for Plaintiff
                                                          Online Merchants Guild
18

19

20
     SA2020304014/34574569.docx
21

22

23

24

25

26
27

28
                                                      3
                                  Joint Motion for Scheduling Order; Scheduling Order (2:20-cv-01952-MCE-DB)
     Case 2:20-cv-01952-MCE-DB Document 12 Filed 11/20/20 Page 4 of 4


 1                                      SCHEDULING ORDER

 2        Pursuant to the Joint Motion Regarding Scheduling of Motion for Preliminary Injunction

 3   and Motion to Dismiss filed by Plaintiff Online Merchants Guild and Defendant Nicholas

 4   Maduros, Director, California Department of Tax and Fee Administration, IT IS HEREBY

 5   ORDERED:

 6        1.    Defendant’s deadline to respond to the complaint is extended to December 18, 2020;

 7        2.    The parties shall employ the following briefing schedule:

 8

 9              December 18, 2020:      Plaintiff files motion for preliminary injunction and

10                                      Defendant files motion to dismiss

11              January 29, 2021:       Plaintiff responds to motion to dismiss and

12                                      Defendant responds to motion for preliminary injunction

13              February 26, 2021:      Reply briefs

14              March 25, 2021:         Noticed hearing date for both motions, subject to

15                                      Judge England’s Standard Information and the Initial Pretrial

16                                      Scheduling Order dated September 30, 2020 (Docket No. 4)

17

18          IT IS SO ORDERED.

19   Dated: November 19, 2020

20
21

22

23

24

25

26
27

28
                                                       4
                                  Joint Motion for Scheduling Order; Scheduling Order (2:20-cv-01952-MCE-DB)
